                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 VERNISHA BROOKS,                          : Case No. 3:17-cv-373
                                           :
        Plaintiff,                         :
                                           : Magistrate Judge Sharon L. Ovington
 vs.                                       :
                                             (by full consent of the parties)
                                           :
 COMMISSIONER OF THE SOCIAL                :
 SECURITY ADMINISTRATION,                  :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


I.     Introduction

       Plaintiff Vernisha Brooks brings this case challenging the Social Security

Administration’s denial of her application for Supplemental Security Income. She

applied for benefits on April 1, 2019, asserting that she could no longer work a

substantial paid job. Administrative Law Judge (ALJ) Benjamin Chaykin concluded that

she was not eligible for benefits because she is not under a “disability” as defined in the

Social Security Act.

       The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #10), the

Commissioner’s Memorandum in Opposition (Doc. #13), Plaintiff’s Reply (Doc. #14),

and the administrative record (Doc. #s 8-9).
       Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Chaykin’s non-

disability decision.

II.    Background

       Plaintiff asserts that she has been under a “disability” since February 2, 2013.

However, she is only eligible for benefits since April 1, 2014. At that time, she was

forty-five years old and was therefore considered a “younger person” under Social

Security Regulations. See 20 C.F.R. § 416.963(c). She has a limited education. See id. §

416.964(b)(2).

       A.     Plaintiff’s Testimony

       Plaintiff testified at the hearing before ALJ Chaykin that she last worked in 2008

with a temp service at a packing company. (Doc. #9, PageID #3566). When she

completed that assignment, she was offered another assignment but she was not able to

accept it because the job required her to stand in one spot for long periods of time. Id. at

3566-67.

       Plaintiff has difficulties with standing and walking due to swelling in her legs. Id.

at 3570. The swelling starts in her calves and moves down to her ankles and feet. Id.

She takes gabapentin but it does not work as well as she thinks it should work. Id. To

reduce swelling, Plaintiff’s doctors told her to keep her legs elevated. Id. at 3571-72.

She elevates them three times a day for two hours at a time. Id. at 3572. Plaintiff also

has pain in both knees. Id. She had a cortisone gel shot in each knee and they did not

help at all. Id. As a result of her legs swelling and her knee pain, Plaintiff can only be on


                                              2
her feet for five minutes before she needs to sit down. Id. at 3572-73. She can sit

without her legs elevated for twenty to thirty minutes. Id. at 3573. In addition, Plaintiff

is not able to lift anything over fifteen pounds because of problems with her lower back.

Id.

       Plaintiff has sarcoidosis. Her lungs swell up, she has difficulty breathing, she gets

winded, and she has to sit down. Id. at 3568. For a long time, her sarcoidosis was

treated with steroids. Id. However, she started to hallucinate and her doctor weaned her

off them. Id. At the time of the hearing, she used two inhalers daily. Id. at 3568-69.

Although the inhalers help, the effects do not last very long. Id. at 3569. She indicated

that exposure to dust, fumes, and high temperatures exacerbate her lung problems. Id. at

3569-70.

       Plaintiff testified that she has “bi-polar depression” and PTSD. Id. at 3574. She

sees a psychiatrist, Dr. Patel, who recently increased her dosage of lorazepam because of

Plaintiff’s anxiety. Id. at 3574-76. When asked to describe her symptoms, Plaintiff

explained that she does not want to leave her room, she cries and does not know why, and

she sometimes goes days without showering. Id.

       Plaintiff lives with her husband and eighteen-year-old son. Id. at 3565. She

sometimes cleans up around her house but can only do so for a little while and then has to

sit down. Id. at 3575. She has a driver’s license and normally drives twice a week—to

run to the store or if she has an appointment. Id. at 3566. She completed the tenth grade

and has not obtained a GED. Id.




                                             3
        B.     Medical Opinions

               i.     Amita Patel, M.D.

        Dr. Patel, Plaintiff’s treating psychiatrist since July 2011, completed a mental

impairment questionnaire in February 2016. (Doc. #8, PageID #s 3555-57). She

diagnosed bipolar disorder, panic disorder, and post-traumatic stress disorder. Id. at

3555. Dr. Patel identified several of Plaintiff’s symptoms, including mood disturbances,

depressed mood, emotional lability, recurrent panic attacks, anhedonia or pervasive loss

of interests, feelings of guilt/worthlessness, restlessness/feeling keyed up, intrusive

recollections of a traumatic experience, palpitations/pounding heart, persistent irrational

fears, psychomotor changes, generalized persistent anxiety, and impairment in

social/occupational functioning. Id.

        Dr. Patel noted that Plaintiff’s treatment includes psychiatric medication and

psychotherapy; her response to treatment is stable; and her prognosis is guarded. Id. at

3556. She opined that Plaintiff would miss between one to two days a month because of

her impairments and treatment. Id. Further, she would be distracted by her symptoms for

one-third to one-half of a workday. Id. Dr. Patel concluded that Plaintiff is not able to

perform full-time competitive work on a sustained basis without missing work more than

two times a month or being off task more than fifteen percent of the work day. Id. at

3557.

              ii.     Carlos Cheng, Ph.D.

        Dr. Cheng evaluated Plaintiff on March 10, 2015, on behalf of the state agency. Id.

at 2440-44. She reported that she struggled with a “depressive mood” her entire life. Id.


                                              4
at 2440. Additionally, she has flashbacks to when she was five years old and witnessed

the bloodied room where her mother killed her boyfriend (in self-defense). Id. at 2440-

41. Plaintiff told Dr. Cheng that she completed the tenth grade but did not graduate and

has not attempted to get her GED. Id. at 2441. During school, she was in special

education classes for learning problems and was held back five times. Id.

       Dr. Cheng noted that Plaintiff was cooperative but somewhat dramatic during the

exam. Id. at 2443. She presented as distraught and frustrated. Id. “Her affect was mild

to moderately constricted, occasionally frowning with brief tearful spells, but had some

range and seemed exaggerated and shallow at times. Id. Depending on the content and

context of their conversation, her facial expressions varied from intense and dramatic to

appropriate. Id. at 2444.

       Dr. Cheng noted that there were no major inconsistencies in the information

reported by Plaintiff. Id. at 2444. And although she did not indicate any unusual or

unlikely combination of psychological symptoms, she appeared to exaggerate the severity

of her impairment in both emotion and cognitive functions. Id. Thus, Dr. Cheng

concluded that the validity of her self-report information appeared questionable. Id.

       Dr. Cheng opined that Plaintiff’s adequate performance on a brief abstract-

reasoning activity and short-term memory tasks suggests no difficulties in understanding

and remembering instructions. Id. at 2445. Further, her adequate task persistence when

answering questions suggests no difficulty in maintaining some work pace. Id. at 2445-

46. Dr. Cheng noted that Plaintiff displayed no indication of distraction during the

evaluation—including no requests to repeat questions—and she did not describe a history


                                            5
of problems with attention and concentration. Id. at 2446. Additionally, he found that

Plaintiff interacted appropriately during the evaluation and that suggests no difficulty in

the level of engagement with co-workers and supervisors. Id. Overall, she presented

within average limits of intellectual functioning which, according to Dr. Cheng, suggests

no cognitive impairment in understanding or responding to supervisor feedback and

adequately relating to co-workers in an appropriate manner. Id. And, she presented with

adequate cognitive ability to manage work pressures. Id. at 2446.

             iii.     Karen Terry, Ph.D., & Paul Tangeman, Ph.D.

       Dr. Terry reviewed Plaintiff’s records on July 31, 2014. Id. at 1905-15. She

found that Plaintiff had four severe impairments—sarcoidosis, obesity, other and

unspecified arthropathies; and affective disorders. Id. at 1910-11. Dr. Terry opined that

Plaintiff has a mild restriction of activities of daily living; moderate difficulties in

maintaining social functioning; moderate difficulties in maintaining concentration,

persistence, or pace; and no episodes of decompensation of extended duration. Id.

Further, Plaintiff could perform unskilled low-stress work with no assembly line

production quotas and that was not fast paced. Id. at 1914. In addition, she could have

occasional contact with the public, co-workers, and supervisors. Id. at 1915. “She

retains the ability to perform routine job duties that remain static and are performed in a

stable, predictable work setting that doesn’t undergo frequent changes; any necessary

changes need to occur infrequently and be adequately and easily explained ahead of

time.” Id. Further, because of her PTSD and panic disorder, she should not travel in

unfamiliar places, frequently interact with unfamiliar others, or use public transportation


                                               6
as a part of her job duties. Id.

       On March 25, 2015, Dr. Tangeman reviewed Plaintiff’s records and affirmed Dr.

Terry’s findings. Id. at 1920-35.

III.   Standard of Review

       The Social Security Administration provides Supplemental Security Income to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. § 1382(a). The term

“disability”—as defined by the Social Security Act—has specialized meaning of limited

scope. It encompasses “any medically determinable physical or mental impairment” that

precludes an applicant from performing a significant paid job—i.e., “substantial gainful

activity,” in Social Security lexicon. 42 U.S.C. § 1382c(a)(3)(A); see Bowen, 476 U.S. at

469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to


                                            7
support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance ….” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Chaykin to evaluate the evidence connected to

Plaintiff’s application for benefits. He did so by considering each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 416.920. He reached

the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since
                    April 1, 2014.

       Step 2:      She has the severe impairments of residual effects of sarcoidosis. Mild
                    obstructive airway disease, history of deep vein thrombosis, mild
                    osteoarthritis bilaterally status post left arthroscopic surgery, obesity,
                    depression, and anxiety.


                                              8
       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work … subject to the following
                    limitations: (1) no climbing of ropes, scaffolds or ladders, (2)
                    occasional climbing of ramps or stairs, (3) occasional stooping,
                    crouching, balancing, kneeling, and crawling, (4) standing and
                    walking up to 4 hours, but for no more than 30 minutes per hour (5)
                    no exposure to dangerous hazards such as unprotected heights or
                    dangerous machinery, (6) limited to perform[ing] simple tasks but not
                    at a production rate pace or strict quota, (7) occasional interaction
                    with supervisors, coworkers, and the public, (8) limited to a static
                    work environment, with few changes in the work setting, (9) no
                    concentrated exposure to dusts, odors, fumes or other pulmonary
                    irritants, (10) no teamwork or tandem tasks.”

       Step 4:      She is unable to perform any of her past relevant work.

       Step 5:      She could perform a significant number of jobs that exist in the
                    national economy.

(Doc. #8, PageID #s 1820-35). These main findings led the ALJ to ultimately conclude

that Plaintiff was not under a benefits-qualifying disability. Id. at 1835.

V.     Discussion

       Plaintiff contends that ALJ Chaykin erred by failing to properly evaluate the

medical opinions of record. Further, she asserts that the ALJ failed to properly assess her

need to elevate her leg and the impact of her pain.

       A.     Medical Opinions

       Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions. “Key among these is that greater deference is generally



                                              9
given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule.” Rogers, 486 F.3d at 242 (citations

omitted). The rule is straightforward:

              Treating-source opinions must be given “controlling weight”
              if two conditions are met: (1) the opinion “is well-supported by
              medically acceptable clinical and laboratory diagnostic
              techniques”; and (2) the opinion “is not inconsistent with the
              other substantial evidence in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723.

       If the treating physician’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the supportability and

consistency of the physician’s conclusions; the specialization of the physician; and any

other relevant factors.” Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544).

       The Regulations also require ALJs to provide “good reasons” for the weight

placed upon a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory

“good reasons” requirement is satisfied when the ALJ provides “specific reasons for the

weight placed on a treating source’s medical opinions.” Id. (quoting Soc. Sec. R. 96-2p,

1996 WL 374188, at *5 (July 2, 1996)). The goal is to make clear to any subsequent

reviewer the weight given and the reasons for that weight. Id. Substantial evidence must

support the reasons provided by the ALJ. Id.

       In the present case, the ALJ acknowledged Dr. Patel was a treating physician but

concluded that her opinion was not entitled to controlling weight and assigned it little


                                             10
weight. (Doc. #8, PageID #1832). However, the ALJ misstated the treating physician

rule:

               A treating physician’s medical opinion, on the issue of the
               nature and severity of an impairment, is entitled to special
               significance; and, when supported by objective medical
               evidence and consistent with other substantial evidence of
               record, entitled to controlling weight (Social Security Ruling
               96-2p).

Id. at 1832.

        There is a significant difference between requiring an opinion be not inconsistent

with other substantial evidence and requiring an opinion to be consistent with substantial

evidence. The Social Security Administration’s definition of “not inconsistent”

illustrates the significance: “This is a term used to indicate that a well-supported treating

source medical opinion need not be supported directly by all of the other evidence (i.e., it

does not have to be consistent with all the other evidence) as long as there is no other

substantial evidence in the case record that contradicts or conflicts with the opinion.”

Soc. Sec. R. 96-2p, 1996 WL 374188, at *3 (emphasis added).

        By requiring Dr. Patel’s opinion be consistent with other substantial evidence, the

ALJ required more of her opinion than is set forth in the Regulations. The ALJ’s higher

standard is evidenced by his first reason for discounting Dr. Patel’s opinion: “Dr. Patel’s

opinion is inconsistent with the overall evidence of record, which indicates the claimant

has showed a good response to treatment, with generally benign mental status

examination findings, and no more than moderate limitations in concentration,

persistence, or pace and social functioning[.]” (Doc. #8, PageID #1832) (internal citation



                                             11
omitted). As noted above, a treating physician’s opinion does not need to be consistent

with all the evidence of record. Soc. Sec. R. 96-2p, 1996 WL 374188, at *3.

       Even if the ALJ did not error in applying the treating physician rule, the ALJ

failed to consider Dr. Patel’s opinion under the factors. “Adjudicators must remember

that a finding that a treating source medical opinion is not well-supported by medically

acceptable clinical and laboratory diagnostic techniques or is inconsistent with the other

substantial evidence in the case record means only that the opinion is not entitled to

‘controlling weight,’ not that the opinion should be rejected. Treating source medical

opinions are still entitled to deference and must be weighed using all of the factors

provided in 20 C.F.R. §§ 404.1527 and 416.927.” Soc. Sec. R. 96-2P, 1996 WL 374188,

at *4; see Blakley, 581 F.3d 399, 406 (6th Cir. 2009) (citing Wilson, 378 F.3d at 544; 20

C.F.R. § 404.1527(d)(2)) (“If the ALJ does not accord controlling weight to a treating

physician, the ALJ must still determine how much weight is appropriate by considering a

number of factors ….”).

       To the extent that the ALJ was discussing the consistency factor (rather than the

second condition of the treating physician rule), this also constitutes error because “these

factors are properly applied only after the ALJ has determined that a treating-source

opinion will not be given controlling weight.” Gayheart, 710 F.3d at 376 (citing 20

C.F.R. § 404.1527(c)(2)).

       The ALJ only gives one other reason for rejecting Dr. Patel’s opinion. He found

that it conflicts with the Global Assessment of Functioning (GAF) scores of 61 to 70 in

her notes. (Doc. #8, PageID #1832). Those scores indicate mild symptoms or


                                             12
difficulties. Id. But, at the time of ALJ Chaykin’s decision in September 2016, the use

of GAF was no longer recognized by the American Psychiatric Association as a valid

psychiatric measurement tool. See Diagnostic and Statistical Manual of Mental

Disorders at p. 16 (AM. PSYCH. ASS’N, 5th ed. 2013) (DSM-V) (eliminating GAF upon

the recommendation “that the GAF be dropped from [DSM-V] for several reasons,

including its conceptual lack of clarity ... and questionable psychometrics in routine

practice”). Consequently, Plaintiff’s GAF scores were not reasonably probative evidence

in conflict with Dr. Patel’s opinion. See Barnett v. Colvin, 2015 WL 471243, at *11

(S.D. Ohio 2015)1 (quoting Oliver v. Comm’r of Soc. Sec., 415 F. App’x 681, 684 (6th

Cir. 2011) (“‘A GAF score is thus not dispositive of anything in and of itself ….’”)).2

       The ALJ provided no other reasons for assigning Dr. Patel’s opinion little weight.

“Because the reason-giving requirement exists to ‘ensur[e] that each denied claimant

receives fair process,’ we have held that an ALJ's ‘failure to follow the procedural

requirement of identifying the reasons for discounting the opinions and for explaining

precisely how those reasons affected the weight’ given ‘denotes a lack of substantial




1
  R&R adopted, 2015 WL 777646 (Feb. 24, 2015).
2
  In a 2016 case, Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 836 (6th Cir. 2016), the Sixth Circuit
continued to acknowledge the GAF’s usefulness to ALJs. Miller, however, relied on a case from 2012,
Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241 (6th Cir. 2002), which was decided well before the
DSM V dropped the GAF scale in 2015. Additionally, Miller evaluated an ALJ’s decision in 2011 before
the DSM V eliminated the GAF scale in 2015. And, Miller is silent about whether ALJs may use GAF
scores to discount a treating psychiatrist’s opinions after DSM V dropped the GAF scale. Miller is
therefore distinguished from the present case, which addressed ALJ’s Chaykin’s September 2016
decision, after the effective date of DSM V.



                                                 13
evidence, even where the conclusion of the ALJ may be justified based upon the record.’”

Blakley, 581 F.3d at 407 (quoting Rogers, 486 F.3d at 243).

        Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.3

        B.      Remand

        A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to

provide “good reasons” for rejecting a treating medical source’s opinions, see Wilson,

378 F.3d at 545-47; failed to consider certain evidence, such as a treating source’s

opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect of the

plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific

reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

Rogers, 486 F.3d at 249.

        Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand

under sentence four may result in the need for further proceedings or an immediate award

of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th

Cir. 1994). The latter is warranted where the evidence of disability is overwhelming or


3
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of
Plaintiff’s other challenges to the ALJ’s decision is unwarranted.


                                                    14
where the evidence of disability is strong while contrary evidence is lacking. Faucher v.

Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the

evidence of disability is not overwhelming and the evidence of disability is not strong

while contrary evidence is lacking. However, Plaintiff is entitled to an Order remanding

this case to the Social Security Administration pursuant to sentence four of § 405(g) due

to the problems discussed above. On remand, the ALJ should be directed to evaluate the

evidence of record, including the medical source opinions, under the applicable legal

criteria mandated by the Commissioner’s Regulations and Rulings and by case law; and

to evaluate Plaintiff’s disability claim under the required five-step sequential analysis to

determine anew whether Plaintiff was under a disability and whether her application for

Supplemental Security Income should be granted.

                        IT IS THEREFORE ORDERED THAT:

       1.     The Commissioner’s non-disability finding is vacated;

       2.     No finding is made as to whether Plaintiff Vernisha Brooks was under a
              “disability” within the meaning of the Social Security Act;

       3.     This matter is REMANDED to the Social Security Administration under
              sentence four of 42 U.S.C. § 405(g) for further consideration consistent
              with this Decision and Entry; and

       4.     The case is terminated on the Court’s docket.

September 27, 2019                                 s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                             15
